Title: From John Adams to Joseph Mandrillon, 20 March 1790
From: Adams, John
To: Mandrillon, Joseph



Mr Mandrillon.
New York March 20 1790

The letter you did me the honor to write me, the 15th of June last did not arrive till yesterday.  The memory of the time I passed in Holland, and of the esteem I conceived for several meritorious characters, and among others for Mr Mandrillon will I hope never be effaced.  The elegant compliments you are pleased to make me, on my election to the dignity of Vice President of the United States of America, deserve my respectful acknowledgements.  Mr Theophilus Cazenove will I hope find this Country prosperous in its commerce agriculture and manufactures, as well as happy in its enjoyment of civil and religious liberty.  I wonder indeed that more of the patriots of the United provinces, especially those who are in banishment, have not ventured over the Atlantic.  Innocence, peace and liberty may be here found in abundance; they have it in their power to bring wealth along with them and wealth may be in creased in this Country faster than in any other—at least by fair means. Can you give me any account of our old friend Cerisier?

J Adams